AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                              Southern District
                                                __________      of New
                                                             District of York
                                                                         __________


          The People of the State of New York                    )
                             Plaintiff                           )
                                v.                               )      Case No. 1:18-cv-09812-AJN
                  Debt Resolve, Inc. et al.                      )
                            Defendant                            )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Equitable Acceptance Corporation                                                                              .


Date:          10/29/2018                                                                 /s/ Allen H. Denson
                                                                                           Attorney’s signature


                                                                              Allen H. Denson (D.C. Bar No. 999210)
                                                                                       Printed name and bar number
                                                                                          Hudson Cook, LLP
                                                                                      1909 K Street, NW, 4th Floor
                                                                                        Washington, DC 20006

                                                                                                 Address

                                                                                         adenson@hudco.com
                                                                                             E-mail address

                                                                                            (202) 327-9718
                                                                                            Telephone number

                                                                                            (202) 223-6935
                                                                                              FAX number
